
	
		II
		110th CONGRESS
		2d Session
		S. 3680
		IN THE SENATE OF THE UNITED STATES
		
			October 2
			 (legislative day, September 17), 2008
			Mr. Hatch (for himself
			 and Mr. Reid) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Atomic Energy Act of 1954 to provide for
		  thorium fuel cycle nuclear power generation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Thorium Energy Independence and
			 Security Act of 2008.
		2.FindingsCongress finds that—
			(1)the United States
			 and foreign countries will require massive and increasing quantities of energy
			 during the 20-year period beginning on the date of enactment of this Act to
			 support economic growth;
			(2)nuclear power
			 provides energy without generating unacceptable quantities of greenhouse
			 gasses;
			(3)the generation of
			 nuclear power in the United States and many foreign countries has been
			 discouraged by concerns regarding—
				(A)the proliferation
			 of weapons-useable material; and
				(B)the proper
			 disposal of spent nuclear fuel;
				(4)nuclear power
			 plants operating on an advanced thorium fuel cycle to generate nuclear
			 energy—
				(A)could potentially
			 produce fewer weapons-useable materials than uranium-fueled plants; and
				(B)would produce
			 less long-term waste as compared to other nuclear power plants;
				(5)(A)thorium is more
			 abundant than uranium; and
				(B)the United States possesses
			 significant domestic quantities of thorium to ensure energy
			 independence;
				(6)(A)thorium fuel cycle
			 technology was originally developed in the United States; and
				(B)cutting-edge research relating to
			 thorium fuel cycle technology continues to be carried out by entities in the
			 United States; and
				(7)it is in the
			 national security and foreign policy interest of the United States that foreign
			 countries seeking to establish or expand generation and use of nuclear power
			 should be provided—
				(A)access to
			 advanced thorium fuel cycle technology; and
				(B)incentives to
			 reduce the risk of nuclear proliferation.
				3.Thorium fuel
			 cycle nuclear power generationChapter 19 of title I of the Atomic Energy
			 Act of 1954 (42 U.S.C. 2015 et seq.) is amended by inserting after section 244
			 the following:
			
				251.Thorium fuel
				cycle nuclear power generation
					(a)DefinitionsIn
				this section:
						(1)ChairmanThe
				term Chairman means the Chairman of the Nuclear Regulatory
				Commission.
						(2)OfficeThe
				term Office means an office established under subsection
				(b)(1).
						(3)SecretaryThe
				term Secretary means the Secretary of Energy.
						(b)Offices for
				regulation of thorium fuel cycle nuclear power generation
						(1)EstablishmentThe
				Secretary, in consultation with the Chairman, shall establish, and provide
				funds to, an office for the regulation of thorium fuel cycle nuclear power
				generation in each of—
							(A)the Office of
				Nuclear Energy, Science and Technology of the Department of Energy; and
							(B)the Nuclear
				Regulatory Commission.
							(2)RegulationsNot
				later than December 31, 2012, the Chairman, in cooperation with the heads of
				the Offices, shall promulgate regulations for facilities and materials used in
				thorium fuel cycle nuclear power generation.
						(3)Demonstration
				projectsThe heads of the Offices, in cooperation with the head
				of the Idaho National Engineering Laboratory, shall carry out demonstration
				projects for thorium fuel cycle nuclear power generation at the Idaho National
				Engineering Laboratory.
						(4)International
				partnerships and incentivesThe heads of the Offices shall
				provide recommendations to the Secretary with respect to methods of—
							(A)strengthening
				international partnerships to advance nuclear nonproliferation through the
				design and deployment of thorium fuel cycle nuclear power generation;
				and
							(B)providing
				incentives to nuclear reactor operators in the United States and foreign
				countries to use proliferation-resistant, low-waste thorium fuels in lieu of
				other fuels.
							(c)ReportNot
				later than 1 year after the date of enactment of the
				Thorium Energy Independence and Security Act
				of 2008, and annually thereafter, the Secretary shall submit to
				Congress a report describing, with respect to the preceding calendar
				year—
						(1)progress made in
				implementing this section; and
						(2)activities
				carried out by the Offices pursuant to this section.
						(d)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary to carry out this section $250,000,000 for the period of fiscal years
				2009 through
				2013.
					.
		
